Citation Nr: 0019816	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  93-11 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the lumbar spine with degenerative 
disc disease currently evaluated at 20 percent.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia which denied the benefit sought on appeal.  The 
veteran, who had active service from August 1950 to March 
1952, appealed those decisions to the BVA and the case was 
forwarded to the Board for appellate review.

The record reflects that several other issues had been 
originally prepared for appellate review.  However, in a 
statement received in August 1995 the veteran specified that 
he was only "still in conflict with" the evaluations 
assigned for posttraumatic stress disorder (PTSD) and the 
residuals of the shell fragment wound of his lumbar spine.  
Subsequently, a rating decision dated in November 1999 
increased the evaluation for PTSD and in a statement from the 
veteran dated in December 1999, and corrected in January 
2000, he indicated that he was satisfied with the RO's 
decision on that issue and was withdrawing his appeal on that 
issue.

Also in the August 1995 statement from the veteran he 
referred to himself as "unemployable."  In view of the May 
1995 rating decision that denied a total evaluation based on 
individual unemployability, the Board construes that 
statement as a Notice of Disagreement with that issue, and 
this matter will be addressed below.

REMAND

A preliminary review of the record discloses that in a VA 
Form 21-4138 (Statement in Support of Claim) from the 
veteran's representative dated in January 2000 it was 
requested that the veteran be afforded a hearing before a 
Member of the Board at the RO.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO should issue a Statement of 
the Case with respect to the issue a 
total evaluation based on individual 
unemployability.  The veteran should be 
advised of the need to submit a 
Substantive Appeal with respect to this 
issue, and if he does, this issue should 
be included for appellate review.

2.  The veteran should be scheduled for a 
hearing before a Member of the BVA at the 
next available opportunity.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




